Citation Nr: 1145728	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He died on June [redacted], 2005.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings were held before a Decision Review Officer in September 2006, and before the undersigned Veterans Law Judge on June 6, 2008.  Copies of the hearing transcripts have been associated with the file.

In October 2008 and in September 2009, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case is again before the Board for further appellate action.

(The decision below addresses the accrued benefits claim.  The question of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  At the time of his death in June 2005, the Veteran had a claim pending for service connection for PTSD.

2.  The appellant timely filed a claim for accrued benefits in July 2005.

3.  The evidence in the file at the time of the Veteran's death does not show a diagnosis of PTSD in accordance with the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).


CONCLUSIONS OF LAW

Service connection for PTSD for accrued benefits purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 2002); 38 C.F.R. §§ 3.303, 3.1000, 4.125 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the appellant to provide any evidence in the appellant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

The Board finds that all notification and development action needed to render a decision as to the claim decided herein has been accomplished.  Through an April 2006 notice letter, the appellant and her representative were notified of the information and evidence needed to substantiate the accrued benefits claim.  The notice letter included an explanation of the evidence and information required to substantiate an accrued benefits claim, and an explanation of the claim pending at the time of the Veteran's death.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits issue.  The Veteran's service treatment records were associated with the claims file when he died, as were VA treatment records from the Knoxville, Iowa, VA Community-Based Outpatient Clinic (CBOC).  The appellant has submitted additional Knoxville CBOC treatment records that may be viewed as constructively in the possession of VA at the time of the Veteran's death.  Thus, to the extent warranted in connection with entitlement to accrued benefits, VA has properly assisted the appellant.  Although no medical opinions have been sought with respect to this claim, the nature of the claim requires that only evidence in the file at the time of the Veteran's death be considered in the Board's decision.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Thus, the Board is satisfied that the duties to notify and assist have been met.


Accrued Benefits Claim

An accrued benefits claim arises after a Veteran has died.  Although a Veteran's claim does not survive his death, see Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals, such as surviving spouses, may be entitled to accrued benefits under certain conditions.  38 U.S.C.A. § 5121.  A claim for accrued benefits must be filed within the year after the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In order to support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

The Veteran filed a claim for service connection for PTSD that was received by the RO in March 2004.  The claim was denied by the RO in a decision dated in July 2004.  The Veteran died in June 2005, less than one year from the issuance of that decision.  A claimant has one year from the date of notification of an adverse decision in which to initiate an appeal; otherwise, the decision will become final.  38 C.F.R. § 20.302.  Given the chronology of events, the Board finds that a claim for service connection for PTSD was pending at the time of the Veteran's death.  This is so because the 2004 denial was not final when the Veteran died.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

In July 2005, within one year of the date of the Veteran's death, the appellant filed a claim for dependency and indemnity compensation (DIC) and death pension benefits.  Under these circumstances, a claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. §§ 3.152(b)(1); 3.1000(c).  

As the Veteran had a claim for service connection pending at the time of his death, and the appellant filed what must be deemed to include a claim for accrued benefits within one year of the date of his death, the Board finds that the claim for accrued benefits must be addressed.  See 38 C.F.R. § 3.1000; Taylor v. Nicholson, 21 Vet. App. 126 (2007).  

In considering the appellant's claim for accrued benefits, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be included with the file until after that date.  See also 38 C.F.R. § 3.1000(d)(4); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Eligibility for a PTSD service connection award requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor.  38 C.F.R. § 3.304(f).  Section 3.304(f) provides that if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b).

The evidence considered to be in the file at the time of the Veteran's death includes service treatment records, which do not reflect any evaluation or treatment for a psychiatric disorder, including PTSD, during service.  His personnel records do reflect that that he served in the Republic of Vietnam for approximately 17 months and that he was assigned to an artillery unit.  

In a June 2004 statement, the Veteran stated that his military stressors included witnessing the death of several fellow servicemembers in action as a member of an artillery unit, as well as being overrun by enemy forces at Landing Zone (LZ) Young in the Republic of Vietnam.  

Post-service treatment records show no evaluation or treatment for a psychiatric disorder.  A VA depression screen conducted in May 2001 was normal.  No psychiatric disorders were listed on the Veteran's medical history.  In April 2005, the Veteran denied a history of depression, anxiety, or suicidal/homicidal ideation.  A depression screen was negative.  A PTSD screen was said to be positive; however, the symptoms leading to that finding were not included in the record.  

The salient point to be made in this accrued benefits case is that, because there was no diagnosis of PTSD in accordance with DSM-IV in the record at the time of the Veteran's death, service connection may not be granted.  Although a PTSD screen in April 2005 was positive, such a finding is not a DSM-IV compliant diagnosis of PTSD as required by 38 C.F.R. § 4.125.  There was no other evidence in the file at the time of the Veteran's death indicating that the Veteran suffered from PTSD or any other acquired psychiatric disability.

The Board acknowledges that the appellant believes that the Veteran had PTSD.  However, there is no evidence or allegation that she has any education or training in the diagnosis of psychiatric disorders.  As a lay person, she is competent to describe what she observed, i.e., the Veteran's behavior or emotional state, but she is not competent to provide a psychiatric diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, in this case, in the absence of competent evidence of a diagnosis of PTSD in the record as it existed at the time of the Veteran's death, service connection for PTSD for accrued benefits purposes cannot be granted. 


ORDER

Service connection for PTSD for accrued benefits purposes is denied.


REMAND

Pursuant to 38 U.S.C.A § 1310, DIC is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310; Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A Veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a Veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in or contributed to the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999). 

According to his death certificate, the Veteran died on June [redacted], 2005.  The causes of death were listed as peritonitis, enteritis, liver failure and alcohol abuse.  The appellant asserts that the Veteran had undiagnosed PTSD, which had caused him to abuse alcohol.  

The record contains a statement from Dr. J.B., a physician at Knoxville Hospital Clinic, who attended the Veteran during his final illness.  Dr. B. stated that "the [Veteran] had a dependency on alcohol felt to have been brought about from [PTSD].  His PTSD is felt to have aroused as a result of his service in the United States Army.  The [Veteran] had been assigned to an artillery unit during the Vietnam War, a particularly stressful military occupation both military [sic] and physically."  Dr. B.'s statement is said to be based upon his review of medical records and his personal treatment of the Veteran; however, the treatment records submitted from Knoxville Hospital Clinic do not reference PTSD or any other acquired psychiatric disorder.  Upon remand, requests should be made of Dr. B. and Knoxville Hospital Clinic for any records pertinent to the Veteran's treatment for an acquired psychiatric disorder, including PTSD, and Dr. B. should be given opportunity to clarify his statement on the basis of those records.  

VA's duty to assist a DIC claimant also includes obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  The United States Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  In Wood v. Peake, 520 F.3d 1345, 1348 (citing 38 U.S.C.A. § 5103A(a)(2)). 

A medical opinion was received in May 2009, finding that the Veteran's service-connected diabetes mellitus was not a contributory factor in his death.  This matter was remanded to the RO in September 2009 so that the examiner could broaden the scope of his opinion to address whether any disease process other than diabetes that was found to have contributed to the Veteran's death began during active military service or otherwise developed as a result of disease or injury coincident with military service.  The remand requested that a complete rationale be provided for all conclusions reached, including, if appropriate, citation to specific evidence of record and/or medical authority.  

The requested addendum was received in January 2010.  Pertinent service and post-service treatment records were discussed in some detail; however, the examiner's conclusion was fairly cursory, stating only that "[t]here is no evidence in the records, specifically during service time, that resulted in [the Veteran's] death or was a contributing factor.  [The Veteran's] death is not caused by, or a result of, military service."  The examiner did not provide a rationale for his opinion other than the reference to the lack of evidence.

The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Unfortunately, in this case, it is necessary to request that the January 2010 examiner be asked to clarify his previous opinion in order to comply with the September 2009 remand instructions.  Id.  

In addition, as noted above, the claims folder also contains a July 2005 medical opinion that refers to the Veteran having had PTSD as a result of military stressors.  In light of this opinion, the Board cannot conclude that "no reasonable possibility exists" that a medical opinion concerning whether the Veteran had PTSD during his lifetime would aid in substantiating the appellant's claim.  38 U.S.C.A. § 5103A(a)(2).  

Accordingly, the Board finds that on remand, the AOJ should obtain an opinion from a VA or VA-contracted psychiatrist or psychologist to determine, based on a review of the claims folder, whether the Veteran in fact had PTSD (or other psychiatric illness) that was a result of military service.  Id.  In the opinion, the reviewer must address the relationship between any diagnosed PTSD and the Veteran's reported in-service stressors, as documented in the claims folder, and must specifically discuss whether the Veteran's identified stressors were related to his fear of hostile military or terrorist activity; whether the identified stressors were adequate to support a diagnosis of PTSD; and whether his symptoms, as documented in the claims folder, were related to the identified stressors.  Id.; see also VBA Training Letter 211B (10-05).  The reviewer should also be asked to comment on the relationship between any mental health disorder and the Veteran's alcohol abuse.  Specifically, the reviewer should be asked to opine as to whether it was at least as likely as not that the Veteran's alcohol abuse was secondary to his PTSD or any other identified mental health disorder that is traceable to military service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the appellant, contact Dr. J.B. and Knoxville Hospital Clinic, and request that all records referencing evaluation or treatment for PTSD or any other acquired psychiatric disorder be provided for inclusion with the claims folder.  If such records are unavailable or do not exist, a negative response should be obtained.  Dr. J.B. should also be given opportunity to provide a detailed explanation for why he believed the Veteran suffered from PTSD during his lifetime and that PTSD caused his alcohol abuse.  

The AOJ should also take steps to corroborate the Veteran's claimed in-service stressors, including his being present when a certain landing zone was overrun by enemy forces.

2.  After the aforementioned development is completed, the AOJ should refer the claims folder to a VA or VA-contracted psychiatrist or psychologist to determine, based on a review of the claims folder, whether the Veteran likely had PTSD or any other acquired psychiatric disorder that was a result of military service, including in-service stressor(s). 

The VA or VA-contracted psychiatrist or psychologist must review the claims file, to specifically include the July 2005 assessment of Dr. B and any records relating to evaluation and treatment for PTSD or any other acquired psychiatric disorder, if available, and provide an opinion as to whether the Veteran demonstrated symptomatology that met the diagnostic criteria for PTSD.  The reviewer must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the Veteran's symptomatology and the reported stressor(s), as documented in the claims folder.  In the report, the reviewer must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors were related to his fear of hostile military or terrorist activity; whether the identified stressors were adequate to support a diagnosis of PTSD; and whether his symptoms were related to any identified stressor.  If it is determined that the Veteran had some other psychiatric impairment, an opinion as to the medical probabilities that it was traceable to military service should be provided.  A complete rationale must be provided for all opinions expressed.  The reviewer must also comment on any association between the Veteran's alcohol abuse and his PTSD or any other identified mental health disorder related to service. 

If the reviewer determines that he/she cannot provide an opinion on the issue without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  After the above has been completed, re-adjudicate the issue remaining on appeal.  If it continues to be denied, the appellant and her representative must be provided a supplemental statement of the case.  The appellant must then be given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


